Affirmed and Memorandum Opinion filed August 29, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00872-CR

                    COURTNEY LEE HICKS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1520060

                MEMORANDUM                     OPINION
      Appellant Courtney Lee Hicks appeals his conviction for aggravated robbery
with a deadly weapon. Appellant’s appointed counsel filed a brief in which he
concludes the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.

                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2